Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 10/08/2021 havingclaims 1-26 pending and presented for examination. Claims 3, 8, 13, 16, 21, 26 are cancelled.
Priority
2.  	Application filed on 02/17/2021 is a has 371 of PCT/SE2019/051048 10/24/2019
PCT/SE2019/051048 has PRO 62/757,548 11/08/2018 are acknowledged.
Drawings
3.  	The drawings were received on 02/17/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 02/17/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 4, 9-11, 14, 17,22-24 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20160345316 A1 KASMI et al (Hereinafter “KASMI ").
 	As per claim 1, KASMI teaches A wireless device configured to communicate with a network node, the wireless device comprising processing circuitry configured to: determine a quantity of timing management groups (TMGs) associated with a first signal in a first cell and a second signal in a second cell (para [0019-0023], fig.2,  determining the quantity timing group associated with first signal MeNB and second signal associated with SeNB); determine at least one maximum operational timing difference (MOTD) parameter based at least in part on the quantity of TMGs, the at least one MOTD parameter corresponding to a maximum time difference in communication between the first signal and the second signal (para [0019-0023], fig.2, determine the one operational timing difference of either 30+3 or 1ms corresponding to a maximum time difference in communication between the first signal and the second signal ); and communicate with the first cell using the first signal and the second cell using the second signal based at least in part on the at least one MOTD parameter (para [[0024]], fig.1,  mobile device communicates with first MeNB  using the first signal associated with first MeNB signal and communicates with second SeNB  using the first signal associated with first SeNB  signal and).
	As per claim 4, (Currently Amended) KASMI teaches the wireless device [[(22) ]] of Claim 1, wherein the processing circuitry [[(84) lis further configured to: determine whether an estimate of a connunication of the first signal and second signal exceeds the at least one MOTD parameter (para [0105], fig. 8B, determine the communication of the first signal and second signal exceeds the at least one MOTD parameter ); and perform at least one operational task based at least in part on whether the estimate of the communication of the first signal and second signal exceeds the at least one MOTD parameter (para [0105], fig. 8B, perform task such as adapted TA to max or zero based on operational task based at least in part on whether the determination).
	As per claim 9, KASMI teaches the wireless device of claim 1, wherein the at least one MOTD parameter is one of a maximum receive time difference and maximum transmit time difference (para [0019-0023], fig.2, in the unsynchronized parameter is maximum receive time difference).
	As per claim 10, KASMI teaches the wireless device of claim 1, wherein the communicating with the first cell using the first signal and the second cell using the second signal is part of one of carrier aggregation and dual connectivity (para [0010] [[0024]], fig.1,  mobile is having dual connectivity with first cell and second cell and using the first signal and the second cell using the second signal is part of one of carrier aggregation).
	As per claim 11, KASMI teaches the wireless device of claim 1, wherein each TMG of the quantity of TMGs is a timing advance group that is associated with a set of timing parameters different from the at least one MOTD parameter for performing the communication with the first cell using the first signal and the second cell using the second signal ( para [0019-0023], fig.1, 2 a timing advance group that is associated with a set of timing parameters different from the at least one MOTD).
	As per claim 14, KASMI teaches a method for a wireless device configured to communicate with a network node, the method comprising: determining a quantity of timing management groups (TMGs) associated with a first signal in a first cell and a second signal in a second cell (para [0019-0023], fig.2,  determining the quantity timing group associated with first signal MeNB and second signal associated with SeNB);; determining at least one maximum operational timing difference (MOTD) parameter based at least in part on the quantity of TMGs, the at least one MOTD parameter corresponding to a maximum time difference in communication between the first signal and the second signal (para [0019-0023], fig.2, determine the one operational timing difference of either 30+3 or 1ms corresponding to a maximum time difference in communication between the first signal and the second signal );; and communicating with the first cell using the first signal and the second cell using the second signal based at least in part on the at least one MOTD parameter (para [[0024]], fig.1,  mobile device communicates with first MeNB  using the first signal associated with first MeNB signal and communicates with second SeNB  using the first signal associated with first SeNB  signal and).
 	As per claim 17, (Original) KASMI teaches the method of Claim 14, further comprising: determining whether an estimate of a communication of the first signal and second signal exceeds the at least one MOTD parameter (para [0105], fig. 8B, determine the communication of the first signal and second signal exceeds the at least one MOTD parameter ); and performing at least one operational task based at least in part on whether the estimate of the communication of the first signal and second signal exceeds the at least one MOTD parameter (para [0105], fig. 8B, perform task such as adapted TA to max or zero based on operational task based at least in part on whether the determination).
	As per claim 22, KASMI teaches the method of claim 14, wherein the at least one MOTD parameter is one of a maximum receive time difference and maximum transmit time difference (para [0019-0023], fig.2, in the unsynchronized parameter is maximum receive time difference)..
	As per claim 23, KASMI teaches the method of claim 14, wherein the communicating with the first cell using the first signal and the second cell using the second signal is part of one of carrier aggregation and dual connectivity (para [0010] [[0024]], fig.1,  mobile is having dual connectivity with first cell and second cell and using the first signal and the second cell using the second signal is part of one of carrier aggregation)..
	As per claim 24, KASMI teaches the method of claim 14, wherein each TMG of the quantity of TMGs is a timing advance group that is associated with a set of timing parameters different from the at least one MOTD parameter for performing the communication with the first cell using the first signal and the second cell using the second signal ( para [0019-0023], fig.1, 2 a timing advance group that is associated with a set of timing parameters different from the at least one MOTD).
Allowable Subject Matter
 	Claims 2, 5-7, 12, 15, 18-20, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20170367045 A1; US Patent Publication US 20140112180 A1,   US Patent Publication US 20180192313 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467